


EDUCATION REALTY TRUST, INC.
2013 LONG-TERM INCENTIVE PLAN


SECTION 1. – PURPOSE AND AWARD ALLOCATION


The Education Realty Trust, Inc. 2013 Long-Term Incentive Plan (“LTIP”) has been
established by the Compensation Committee (the “Committee”) of the Board of
Directors (the “Board”) of Education Realty Trust, Inc. (the “Company”) and
ratified by the Board to provide long-term incentives to key employees of the
Company. The purposes of the LTIP are to attract, retain and motivate key
employees of the Company and to promote the long-term growth and profitability
of the Company. Awards granted under the LTIP shall be issued pursuant to the
Company’s 2011 Omnibus Equity Incentive Plan (the “Plan”) and shall consist of a
mixture of time-vested Restricted Stock (35%) and performance-vested restricted
stock units (65%) (each an “Award” and, collectively, “Awards”). The Committee
believes that shares of time-vested restricted stock support its goal of
executives having an ownership position in the Company while simultaneously
encouraging their long-term retention and that the performance-vested restricted
stock units provide an increased incentive for executives to achieve identified
performance goals.


The Committee shall make Awards pursuant to the LTIP as set forth on Schedule A
hereto, on such terms as the Committee may prescribe based upon the criteria set
forth on Schedule A hereto and such other factors as it may deem appropriate.


SECTION 2. – PARTICIPATION


The Committee shall have the sole and absolute discretion to determine those
officers of the Company who shall be eligible to receive an Award pursuant to
the LTIP (each, a “Participant”).


SECTION 3. – ADMINISTRATION


Subject to applicable law, all designations, determinations, interpretations and
other decisions under or with respect to the LTIP or any Award shall be within
the sole and absolute discretion of the Committee, may be made at any time and
shall be final, conclusive and binding upon all persons. Designations,
determinations, interpretations and other decisions made by the Committee with
respect to the LTIP or any Award granted hereunder need not be uniform and may
be made selectively among Participants, whether or not such Participants are
similarly situated. The Committee shall administer performance-vested restricted
stock units granted to Covered Officers as Performance Awards subject to Section
11 of the Plan.


SECTION 4. – TIME-VESTED RESTRICTED STOCK


Thirty-five percent (35%) of a Participant’s LTIP Award shall consist of a grant
of restricted shares of the Company’s common stock, par value $0.01 per share
(“Restricted Stock”), and shall be subject to the terms and conditions of a
Restricted Stock Award Agreement, the form of which is attached hereto as
Exhibit A.


The shares of Restricted Stock shall vest in three (3) equal annual installments
as long as the Participant is an employee of the Company on the vesting date.
Shares of Restricted Stock shall be entitled to voting and dividend rights from
the effective date of the grant but shall be non-transferable by the Participant
until such shares have vested in accordance with the Restricted Stock Award
Agreement.






--------------------------------------------------------------------------------




SECTION 5. – PERFORMANCE-VESTED RESTRICTED STOCK UNITS


Sixty-five percent (65%) of the Participant’s LTIP Award shall consist of a
grant of restricted stock units (“RSUs”), with each such RSU representing the
right to receive one share of the Company’s common stock, par value $0.01 per
share (“Common Shares”), upon certain terms in the future. The vesting of RSUs
shall be based upon the Company’s achievement of total stockholder returns
(“TSR”) at specified levels as set forth on Schedule A hereto during the period
beginning January 1, 2013 and ending December 31, 2015 (the “Performance
Period”). RSUs granted to each Participant shall be subject to the terms and
conditions of the Restricted Stock Unit Award Agreement, the form of which is
attached as Exhibit B hereto.


The Committee shall grant RSUs to each Participant equal to the number of Common
Shares that such Participant would earn if “maximum performance” (as set forth
on Schedule A) were achieved. As soon as practicable following the end of the
Performance Period, the Committee shall determine (such date, the “Determination
Date”) whether and to what extent the performance goal has been met. RSUs shall
vest based upon the Company’s achievement of the “threshold,” “target” or
“maximum” TSR performance goals set forth on Schedule A on the Determination
Date. Only the number of RSUs that equate to actual performance, as determined
by the Committee pursuant to Schedule A, shall be eligible to vest (such RSUs
that satisfy the performance goals on the Determination Date are referred to as
“Eligible RSUs”) and convert to Common Shares as further set forth in the
applicable Restricted Stock Unit Award Agreement. After the Determination Date,
any RSUs that are not Eligible RSUs shall be forfeited.


Prior to the Determination Date, no dividend payments shall accrue or be paid
with respect to any RSUs. If the performance goals are met, then the Participant
shall earn dividends on the Eligible RSUs, which shall be paid to the holder of
such Eligible RSUs at the time the dividends are paid to the Company’s
shareholders and shall have voting rights with respect to the Eligible RSUs.
 
SECTION 6. – FORFEITURE/REDUCTION IN AWARD


Time-Vested Restricted Stock Awards. In the event of a Change of Control of the
Company, a termination of the Participant’s employment by the Company without
Cause or a termination of employment by the Participant for Good Reason, all
unvested shares of Restricted Stock shall immediately accelerate and be fully
vested and delivered to the Participant. Unvested shares of Restricted Stock
shall also vest in the event of termination of the Participant’s employment due
to death or Disability.


Performance-Vested Restricted Stock Units. Except as set forth below, in the
applicable Restricted Stock Unit Award Agreement or as the Committee may
otherwise determine in its sole and absolute discretion, termination of a
Participant’s employment prior to the end of the Performance Period shall result
in the forfeiture of the RSUs by the Participant, and no payments shall be made
with respect thereto. For the avoidance of doubt, in the event a Participant’s
employment is terminated (other than for Cause) following the end of the
Performance Period but before the Determination Date, the Participant shall be
entitled to receive Eligible RSUs as if he or she had remained employed until
such Determination Date; in the event a Participant’s employment is terminated
for Cause at any time prior to conversion of the RSUs to fully vested Common
Shares, the Participant shall forfeit the RSUs in their entirety.
Notwithstanding the foregoing, if Participant’s employment is terminated prior
to the end of the Performance Period as a result of Participant’s death or
Disability, the Committee shall determine the number of RSUs that will convert
to Eligible RSUs by (i) applying the performance criteria set forth in the LTIP
using the effective date of the Disability (to be determined by the Committee)
or the date of death, as applicable, as the end of the Performance Period and by
appropriately and proportionately adjusting the performance criteria for such
shortened Performance Period (if necessary) and (ii) multiplying the number of
Eligible RSUs so determined by .3333 if the death

2



--------------------------------------------------------------------------------




or Disability occurs in 2013, .6667 if the death or Disability occurs in 2014,
and 1 if the death or Disability occurs in 2015 (rounding the resulting number
of Eligible RSUs to the nearest whole number).


If a Change of Control occurs prior to the end of the Performance Period, the
Committee shall determine the number of RSUs that shall become Eligible RSUs by
(i) applying the performance criteria set forth in the LTIP using the effective
date of the Change of Control as the end of the Performance Period, and by
appropriately and proportionately adjusting the performance criteria for such
shortened Performance Period (if necessary), and (ii) multiplying the number of
Eligible RSUs so determined by .3333 if the Change of Control occurs in 2013,
.6667 if the Change of Control occurs in 2014, and 1 if the Change of Control
occurs in 2015 (rounding the resulting number of Eligible RSUs to the nearest
whole number).


SECTION 7. – ADJUSTMENTS FOR UNUSUAL OR NONRECURRING EVENTS


The Committee shall make equitable and proportionate adjustments (consistent
with Sections 162(m) and 409A of the Code) in the terms and conditions of, and
the criteria included in, an Award in recognition of the events described in
Section 4.2 of the Plan. Notwithstanding the foregoing, the Committee shall not
have the discretion to increase any Award payable to any Covered Officer (as
defined in Section 10 herein) in manner that is inconsistent with Section 162(m)
of the Code.


SECTION 8. – NO RIGHTS TO AWARDS; NO TRUST OR FUND CREATED


No person shall have any claim to be granted any Award, and there shall be no
obligation for uniformity of treatment among Participants. The terms and
conditions of Awards, if any, need not be the same with respect to each
Participant. The Committee reserves the right to terminate the LTIP at any time
in the Committee’s sole and absolute discretion. Neither the LTIP nor any Award
granted hereunder shall create or be construed to create a trust or separate
fund of any kind or a fiduciary relationship between the Company or any
subsidiary or affiliate and a Participant or any other person. The grant of an
Award shall not be construed as giving a Participant the right to be retained in
the employ of the Company or any subsidiary.


SECTION 9. – ASSIGNMENT AND ALIENATION OF BENEFITS


To the maximum extent permitted by law, a Participant’s rights or benefits under
the LTIP shall not be subject to anticipation, alienation, sale, assignment,
pledge, encumbrance or charge, and any attempt to anticipate, alienate, sell,
assign, pledge, encumber or charge the same shall be void ab initio, provided,
however, that, in the event of a Participant’s death, any such benefit not
forfeited upon death shall pass to such Participant’s beneficiaries or estate in
accordance with the laws of descent and distribution. Except as prohibited by
law (including Section 409A of the Code and Section 1.409A-3(j)(4)(xiii) of the
Treasury Regulations, to the extent applicable), payments or benefits payable to
or with respect to a Participant pursuant to the LTIP may be reduced by amounts
that the Participant may owe to the Company, including, without limitation, any
amounts owed on account of loans, travel or standing advances and personal
charges on credit cards issued through the Company.


SECTION 10. – ADDITIONAL DEFINITIONS


The terms that follow, when used in this LTIP, any Restricted Stock Award
Agreement or any Restricted Stock Unit Award Agreement issued pursuant to this
LTIP, shall have the meanings indicated below:
“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Exchange Act.

3



--------------------------------------------------------------------------------




“Cause” means the Participant has (a) continually failed to substantially
perform, or been grossly negligent in the discharge of, his or her duties to the
Company (in any case, other than by reason of a Disability, physical or mental
illness or analogous condition); (b) been convicted of or pled nolo contendere
to a felony or a misdemeanor with respect to which fraud or dishonesty is a
material element; or (c) materially breached any material Company policy or
agreement with the Company.
“Change of Control” shall mean the first of the following events to occur after
the Effective Date:


(a)    any Person or group of Persons together with its Affiliates, but
excluding (i) the Company or any of its subsidiaries, (ii) any employee benefit
plans of the Company or (iii) a corporation owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, is or becomes, directly or indirectly, the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) of
securities of the Company representing fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding securities (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company);


(b)    the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the Effective Date,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the Effective Date or whose appointment,
election or nomination for election was previously so approved or recommended;


(c)    the consummation of a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation or
entity regardless of which entity is the survivor, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the combined voting power of the voting
securities of the Company, such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation;


(d)    the stockholders of the Company approve a plan of complete liquidation or
winding-up of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets;
or


(e)    the occurrence of any transaction or series of transactions deemed by the
Board to constitute a change in control of the Company.


Notwithstanding the foregoing, (i) a Change of Control shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of the common
stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions, and (ii) a
Change of Control shall not occur for purposes of this LTIP as a result of any
primary or secondary offering of Company common stock to the general public
through a registration statement filed with the Securities and Exchange
Commission.

4



--------------------------------------------------------------------------------






Notwithstanding the foregoing, to the extent that (i) the payment of an any
Award under this LTIP is payable solely upon or following the occurrence of a
Change of Control and (ii) such payment is considered “deferred compensation”
under Section 409A of the Code, a Change of Control shall mean an event
described in Section 1.409A-3(i)(5) of the Treasury Regulations.


“Code” means the Internal Revenue Code of 1986, as amended.


“Covered Officer” shall mean at any date (i) any individual who, with respect to
the previous taxable year of the Company, was a “covered employee” of the
Company within the meaning of Section 162(m) of the Code; provided, however,
that the term “Covered Officer” shall not include any such individual who is
designated by the Committee, in its discretion, at the time of any Award under
the LTIP or at any subsequent time, as reasonably expected not to be such a
“covered employee” with respect to the current taxable year of the Company or
the taxable year of the Company in which the applicable Award will be paid or
vested, and (ii) any individual who is designated by the Committee, in its
discretion, at the time of any Award or at any subsequent time, as reasonably
expected to be such a “covered employee” with respect to the current taxable
year of the Company or with respect to the taxable year of the Company in which
any applicable Award will be paid or vested.
“Disability” means a physical or mental condition entitling the Participant to
benefits under the applicable long-term disability plan of the Company or any of
its subsidiaries, or if no such plan exists, a “permanent and total disability”
(within the meaning of Section 22(e)(3) of the Code) or as determined by the
Company in accordance with applicable laws. Notwithstanding the foregoing, to
the extent that (i) any Award under this LTIP is payable solely upon a
Participant’s Disability and (ii) such payment is treated as “deferred
compensation” for purposes of Section 409A of the Code, Disability shall have
the meaning provided in Section 1.409A-3(i)(4) of the Treasury Regulations


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
“Good Reason” means (a) a material diminution in Participant’s title, duties or
responsibilities (provided, however, that a requirement to utilize skills in
addition to those utilized in Participant’s current position, and/or a change in
title and/or direct reports to reflect the organizational structure of the
successor entity following a Change of Control, shall not in and of itself be
considered a “material diminution” as contemplated by this subsection (a)); (b)
a reduction of ten percent (10%) or more in Participant’s annual base salary;
(c) a reduction of ten percent (10%) or more in Participant’s annual target
bonus opportunity (including the failure to pay any bonus earned for any year in
which a Change of Control occurs pursuant to the terms of any applicable plan or
arrangement in effect prior to such Change of Control); or (d) the relocation of
Participant’s principal place of employment to a location more than fifty (50)
miles from Participant’s principal place of employment, except for required
travel on the Company’s business to an extent substantially consistent with
Participant’s historical business travel obligations. Participant’s continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any act or failure to act constituting Good Reason hereunder, provided that
Participant provides the Company with a written notice of resignation within
ninety (90) days following the occurrence of the event constituting Good Reason
and the Company shall have failed to remedy such act or omission within thirty
(30) days following its receipt of such notice.
“Person” shall mean a “person” as defined in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (a) the Company (or any subsidiary thereof), (b) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company,

5



--------------------------------------------------------------------------------




(c) an underwriter temporarily holding securities pursuant to an offering of
such securities, or (d) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.


SECTION 11. – INTERPRETATION AND GOVERNING LAW


This LTIP shall be governed by and interpreted and construed in accordance with
the internal laws of the State of Maryland, without reference to principles of
conflicts or choices of laws.


SECTION 12. – WITHHOLDING OF TAXES


Pursuant to Section 15.6 of the Plan, the Company shall have the power and the
right to deduct or withhold, or require a Participant to remit to the Company as
a condition precedent for the fulfillment of any Award, an amount sufficient to
satisfy federal, state and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising as a result
of this LTIP and/or any action taken by a Participant with respect to an Award.
Upon the lapse of all restricted periods and the issuance of Common Shares with
respect to any portion of an Award, the Company shall satisfy any applicable
withholding obligations or withholding taxes (“Withholding Taxes”) as set forth
by Internal Revenue Service guidelines for the employer’s minimum statutory
withholding with respect to the Participant and issue shares of common stock to
the Participant without restriction. As a condition to receiving settlement of
any fully vested Common Shares hereunder, the Company may require Participant to
pay to the Company, and the Company shall have the right and is hereby
authorized to withhold from any payments hereunder or from any compensation or
other amount owing to Participant, an amount of cash necessary for the Company
to satisfy any Withholding Taxes in respect of this Award. In its sole and
absolute discretion, the Committee may satisfy the required Withholding Taxes by
withholding from the Common Shares otherwise issuable pursuant to settlement of
the Award that number of whole Common Shares necessary to satisfy Withholding
Taxes with respect to such shares based upon the Fair Market Value (as defined
in the Plan) of the Common Shares as of the date the applicable restricted
period ends.


SECTION 13. – EFFECTIVE DATE


This LTIP shall be effective as of January 1, 2013 (the “Effective Date”).


SECTION 14. – MISCELLANEOUS


This LTIP is not a “qualified” plan for federal income tax purposes.


No provision of the LTIP shall require the Company, for the purpose of
satisfying any obligations under the LTIP, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets, nor shall the Company maintain separate bank accounts,
books, records or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes. Participants shall have no
rights under the LTIP other than as unsecured general creditors of the Company
except that, insofar as they may have become entitled to payment of additional
compensation by performance of services, they shall have the same rights as
other employees under general law.


In no event shall any member of the Committee be personally liable by reason of
any contract or other instrument executed by a member of the Committee or on his
or her behalf in his or her capacity as a member of the Committee nor for any
mistake of judgment made in good faith, and the Company shall indemnify and hold
harmless such member of the Committee against any cost or expense (including
fees of legal

6



--------------------------------------------------------------------------------




counsel) or liability (including any sum paid in settlement of a claim) arising
out of any act or omission to act in connection with the LTIP unless arising out
of such person’s own fraud or bad faith. The foregoing right of indemnification
shall be in addition to and not be exclusive of any other rights of
indemnification to which such person may be entitled under the Company’s
charter, as a matter of law, or otherwise, or any power that the Company may
have to indemnify such person or hold such person harmless.


The members of the Committee shall be fully justified in relying, acting or
failing to act, and shall not be liable for having so relied, acted or failed to
act in good faith, upon any information furnished in connection with the LTIP by
any person or persons other than such members.


It is intended that RSUs granted to Covered Officers hereunder qualify as
“performance-based compensation” within the meaning of Section 162(m) of the
Code, and, thus, shall be governed by Section 11 of the Plan. This LTIP and the
Plan shall be interpreted consistently with such intent.


It is intended that (i) each payment or installment of payments provided under
an Award is a separate “payment” for purposes of Section 409A of the Code, and
(ii) the payments satisfy, to the greatest extent possible, the exemptions from
the application of Section 409A of the Code, including those provided under
Treasury Regulations 1.409A-1(b)(4) (regarding short-term deferrals),
1.409A-1(b)(9)(iii) (regarding the two-times, two (2) year exception) and
1.409A-1(b)(9)(v) (regarding reimbursements and other separation pay).
Notwithstanding anything to the contrary herein, if the Company determines that
(i) on the date of a Participant’s “separation from service” (as such term is
defined under Treasury Regulation 1.409A-1(h)) or at such other time that the
Company determines to be relevant, the Participant is a “specified employee” (as
such term is defined under Treasury Regulation 1.409A-1(i)(1)) of the Company,
and (ii) the payment of any Award to the Participant pursuant to this LTIP is or
may become subject to the additional tax under Section 409A(a)(1)(B) of the Code
or any other taxes or penalties imposed under Section 409A of the Code if
provided at the time otherwise required under this Agreement, then such payments
shall be delayed until the date that is six (6) months after the date of the
Participant’s “separation from service” (as such term is defined under Treasury
Regulation 1.409A-1(h)) or, if sooner, the date of the Participant’s death. Any
payment of an Award which is delayed pursuant to this subparagraph shall be made
in a lump sum on the first day of the seventh month following the Participant’s
“separation from service” (as such term is defined under Treasury Regulation
1.409A-1(h)) or, if sooner, the date of the Participant’s death. It is intended
that this LTIP and any Award shall comply with the provisions of Section 409A of
the Code and the Treasury Regulations relating thereto so as not to subject the
Participant to the payment of additional taxes and interest under Section 409A
of the Code. In furtherance of this intent, this LTIP and the Awards shall be
interpreted, operated, and administered in a manner consistent with these
intentions.



7



--------------------------------------------------------------------------------




Schedule A


LTIP Participant Opportunities and Allocation of LTIP Awards


Restricted Stock (Time-Vested) — 35% of LTIP Award


Participant
Number of Common Shares of Time-Vested Restricted Stock to be Awarded
Randy Churchey
23,026 shares
Thomas Trubiana
16,447 shares
Randall H. Brown
7,237 shares
Christine Richards
5,921 shares
J. Drew Koester
1,974 shares
Olan Brevard
2,632 shares
Wallace L. Wilcox
2,632 shares
Scott Casey
1,974 shares
Randy Simpson
987 shares
Scott Barton
987 shares
Matthew S. Fulton
987 shares
Elizabeth L. Keough
987 shares





Restricted Stock Units (Performance-Vested) — 65% of LTIP Award


“TSR” or “Total Stockholder Return” means the appreciation in the Fair Market
Value of the Common Shares (or in the case of the Peer Group (defined below),
the shares of common stock of such companies) plus any dividends paid in respect
of such stock during the Performance Period. For purposes of calculating
performance, the Committee shall compare the Company’s TSR to the average TSR of
the Peer Group at the end of the Performance Period.


Performance vs. Peer Group TSR (50% of Performance-Vested Award)


Metric
Threshold
Performance
Target
Performance
Maximum
Performance
Company’s TSR compared to TSR of Peer Group
Company’s TSR is in the 40th percentile of the TSR of Peer Group
Company’s TSR is in the 60th percentile of the TSR of Peer Group
Company’s TSR is in the 80th percentile of the TSR of Peer Group



“Peer Group” means the group of companies comprised of the following:


•American Campus Communities, Inc. (ACC)-student housing properties
•    Associated Estates Realty Corporation (AEC)-multifamily apartment
properties
•    BRE Properties, Inc. (BRE)-multifamily apartment properties
•    Camden Property Trust (CPT)-multifamily apartment properties
•    Campus Crest Communities, Inc. (CCG)-student housing properties
•    Colonial Properties Trust (CLP)-primarily multifamily apartment properties

A-1



--------------------------------------------------------------------------------




•    Home Properties, Inc. (HME)-multifamily apartment properties
•    Mid-America Apartments (MAA)-multifamily apartment properties
•    Post Properties, Inc. (PPS)-multifamily apartment properties
•
UDR, Inc. (UDR)-multifamily apartment properties



Performance vs. NAREIT Equity Index (50% of Performance-Vested Award)


Metric
Threshold Performance
Target Performance
Maximum Performance
Company’s TSR compared to TSR of NAREIT Equity Index
Company’s TSR is 100 basis points below TSR of NAREIT Equity Index
Company’s TSR is 100 basis points above TSR of NAREIT Equity Index
Company’s TSR is 300 basis points above TSR of NAREIT Equity Index



For all performance vested LTIP awards, linear interpolation shall apply to the
extent performance falls between two payment levels.


Calculation of Restricted Stock Units (Performance-Vested)


The table below shows the aggregate number of Common Shares that each
Participant is eligible to receive if the Threshold, Target and Maximum
performance levels are achieved in both performance categories (e.g., Peer Group
and NAREIT Equity Index).


Participant
Number of Common Shares Based Upon:
Threshold
Performance (1)
Target
Performance (2)
Maximum
Performance (3)
Randy Churchey
21,382 shares
42,763 shares
64,145 shares
Thomas Trubiana
15,273 shares
30,545 shares
45,818 shares
Randall H. Brown
6,720 shares
13,440 shares
20,160 shares
Christine Richards
5,498 shares
10,996 shares
16,494 shares
J. Drew Koester
1,833 shares
3,665 shares
5,498 shares
Olan Brevard
2,444 shares
4,887 shares
7,331 shares
Wallace L. Wilcox
2,444 shares
4,887 shares
7,331 shares
Scott Casey
1,833 shares
3,665 shares
5,498 shares
Randy Simpson
917 shares
1,833 shares
2,750 shares
Scott Barton
917 shares
1,833 shares
2,750 shares
Matthew S. Fulton
917 shares
1,833 shares
2,750 shares
Elizabeth L. Keough
917 shares
1,833 shares
2,750 shares



(1) 65% of Participant’s long-term incentive target value x .5.
(2) 65% of Participant’s long-term incentive target value.
(3) 65% of Participant’s long-term incentive target value x 1.5.


At the end of the Performance Period, the Committee will determine the level and
to what extent (i.e., Threshold, Target or Maximum) each performance goal (i.e.,
EdR’s performance vs. the Peer Group and EdR’s performance vs the NAREIT Equity
Index) was met. RSUs that satisfy the performance goal shall be

A-2



--------------------------------------------------------------------------------




eligible to vest (“Eligible RSUs”). Eligible RSUs will convert to fully vested
shares of Common Stock upon the term and conditions set forth in the applicable
award agreement. For example, if both performance vs. the Peer Group and
performance vs. the NAREIT Equity Index are achieved at Target, Mr. Churchey’s
RSUs would convert to 42,763 shares of fully vested common stock (e.g. 21,381.5
shares relating to the Peer Group performance goal and 21,381.5 shares relating
to the NAREIT Equity Index performance goal).


A Participant’s RSUs will not become Eligible RSUs with respect to a performance
goal if the Company’s performance during the Performance Period with respect to
such goal is below the threshold performance level for such goal. However, RSUs
can become Eligible RSUs based on the Company meeting one of the two performance
based goals, as long as “threshold” performance is met with respect to that
performance goal. For example, if at the end of the Performance Period the
Company’s TSR did not meet “threshold” performance compared to the Peer Group
but the Company’s TSR met the “target” performance compared to the NAREIT Equity
Index, 21,382 of Mr. Churchey’s RSUs would vest and become Eligible RSUs (i.e.,
no RSUs vested for the performance goal relating to the Peer Group and 21,382
RSUs vested for the performance goal relating to the NAREIT Equity Index).





A-3



--------------------------------------------------------------------------------




Exhibit A
Form of Restricted Stock Award Agreement


EDUCATION REALTY TRUST, INC.
RESTRICTED STOCK AWARD AGREEMENT
(LTIP — Time Vested)


THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is made and entered
into as of the ___ day of January 2013, between Education Realty Trust, Inc., a
Maryland corporation (together with its subsidiaries, the “Company”), and
___________ (the “Grantee”). Capitalized terms not otherwise defined herein
shall have the meaning ascribed to such terms in the Education Realty Trust,
Inc. 2013 Long-Term Incentive Plan (the “LTIP”).


WHEREAS, awards granted under the LTIP shall be issued pursuant to the Company’s
2011 Omnibus Equity Plan, as amended from time to time (the “Plan”); and


WHEREAS, pursuant to the LTIP, the Committee has approved an award for
restricted shares of the Company’s common stock, $0.01 par value per share (the
“Common Stock”), to the Grantee as provided herein.


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:


1.Grant of Restricted Shares.


a.The Company hereby grants to the Grantee an award (the “Award”) of ________
shares of the Company’s Common Stock on the terms and conditions set forth in
this Agreement and as otherwise provided in the LTIP (the “Restricted Shares”).


b.The Grantee’s rights with respect to the Award shall remain forfeitable at all
times prior to the dates on which the Restricted Shares vest in accordance with
Section 2 and Section 3 hereof (the “Restricted Period”).


2.Terms and Rights as a Stockholder.


a.    Except as provided herein and subject to such other exceptions as may be
determined by the Committee in its sole and absolute discretion, one-third (1/3)
of the Restricted Shares granted herein shall vest annually on [____], [______]
and [______], if and only if the Grantee has been continuously employed by the
Company or any of its subsidiaries from the date of this Agreement through and
including such vesting dates.








--------------------------------------------------------------------------------




b.    The Grantee shall have all rights of a stockholder with respect to the
Restricted Shares, including the right to receive dividends and the right to
vote such shares, subject to the following restrictions:


(i)    the Grantee shall not be entitled to delivery of the stock certificate
for any Restricted Shares until the expiration of the Restricted Period as to
such Restricted Shares;


(ii)    none of the Restricted Shares may be sold, assigned, transferred,
pledged, hypothecated or otherwise encumbered or disposed of during the
Restricted Period as to such shares; and


(iii)    except as provided herein or otherwise determined by the Committee at
or after the grant of the Award hereunder, any Restricted Shares as to which the
applicable “Restricted Period” has not expired shall be forfeited, and all
rights of the Grantee to such Restricted Shares shall terminate, without further
obligation on the part of the Company, unless the Grantee remains in the
continuous employment of the Company for the entire Restricted Period.


c.    Notwithstanding the foregoing, the Restricted Period shall automatically
terminate as to all Restricted Shares awarded hereunder (as to which such
Restricted Period has not previously terminated) in connection with the
following events:


(i)    Grantee’s employment is terminated (1) as a result of the Grantee’s death
or Disability, (2) by the Company without Cause, or (3) by the Grantee for Good
Reason; or


(ii)    a Change of Control occurs.


Any shares of Common Stock, any other securities of the Company and any other
property (except for cash dividends) distributed with respect to the Restricted
Shares shall be subject to the same restrictions, terms and conditions as such
Restricted Shares.


3.Termination of Restrictions. Following the termination of the Restricted
Period, all restrictions set forth in this Agreement or in the LTIP relating to
such portion or all, as applicable, of the Restricted Shares shall lapse as to
such portion or all, as applicable, of the Restricted Shares, and a stock
certificate for the appropriate number of shares of Common Stock, free of the
restrictions and restrictive stock legend, shall, upon request, be delivered to
the Grantee or the Grantee’s beneficiary or estate, as the case may be, pursuant
to the terms of this Agreement.


4.Delivery of Shares.


a.    As of the date hereof, certificates representing the Restricted Shares
shall be registered in the name of the Grantee and held by the Company or
transferred to a custodian appointed by the Company for the account of the
Grantee subject to the terms and conditions of the LTIP and shall remain in the
custody of the Company or such custodian until their delivery to the Grantee or
Grantee’s beneficiary or estate as set forth in Section 4(b) and Section 4(c)
hereof or their reversion to the Company as set forth in Section 2(b) hereof.






--------------------------------------------------------------------------------






b.    Certificates representing Restricted Shares in respect of which the
Restricted Period has lapsed pursuant to this Agreement shall be delivered to
the Grantee upon request following the date on which the restrictions on such
Restricted Shares lapse.


c.    Certificates representing Restricted Shares in respect of which the
Restricted Period lapsed upon the Grantee’s death shall be delivered to the
executors or administrators of the Grantee’s estate as soon as practicable
following the receipt of proof of the Grantee’s death satisfactory to the
Company.


d.    Each certificate representing Restricted Shares shall bear a legend in
substantially the following form or substance:


THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS (INCLUDING FORFEITURE AND RESTRICTIONS AGAINST TRANSFER)
CONTAINED IN THE RESTRICTED STOCK AWARD AGREEMENT (THE “AGREEMENT”) BETWEEN THE
GRANTEE OF THE RESTRICTED STOCK REPRESENTED HEREBY AND EDUCATION REALTY TRUST,
INC. (THE “COMPANY”). THE RELEASE OF SUCH SHARES FROM SUCH TERMS AND CONDITIONS
SHALL BE MADE ONLY IN ACCORDANCE WITH THE PROVISIONS OF THE LTIP AND THE
AGREEMENT AND ALL OTHER APPLICABLE POLICIES AND PROCEDURES OF THE COMPANY,
COPIES OF WHICH ARE ON FILE AT THE COMPANY.


5.Effect of Lapse of Restrictions. To the extent that the Restricted Period
applicable to any Restricted Shares shall have lapsed, the Grantee may receive,
hold, sell or otherwise dispose of such shares free and clear of the
restrictions imposed under the LTIP and this Agreement upon compliance with
applicable legal requirements.


6.No Right to Continued Employment. This Agreement shall not be construed as
giving Grantee the right to be retained in the employ of the Company, and the
Company may at any time dismiss Grantee from employment, free from any liability
or any claim under the LTIP but subject to the terms of the Grantee’s Employment
Agreement, if any.
 
7.Adjustments. The Committee shall make equitable and proportionate adjustments
in the terms and conditions of, and the criteria included in, this Award in
recognition of the events described in Section 4.2 of the Plan and Section 7 of
the LTIP.


8.Amendment to Award. Subject to the restrictions contained in the LTIP, the
Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate the Award, prospectively or
retroactively; provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would adversely affect the
rights of the Grantee or any holder






--------------------------------------------------------------------------------




or beneficiary of the Award shall not to that extent be effective without the
consent of the Grantee, holder or beneficiary affected.


9.Withholding of Taxes. If the Grantee makes an election under Section 83(b) of
the Code with respect to the Award, the Award made pursuant to this Agreement
shall be conditioned upon the prompt payment to the Company of any applicable
withholding obligations or withholding taxes by the Grantee (“Withholding
Taxes”). Failure by the Grantee to pay such Withholding Taxes will render this
Agreement and the Award granted hereunder null and void ab initio, and the
Restricted Shares granted hereunder shall be immediately cancelled. If the
Grantee does not make an election under Section 83(b) of the Code with respect
to the Award, upon the lapse of the Restricted Period with respect to any
portion of Restricted Shares (or property distributed with respect thereto), the
Company shall satisfy the required Withholding Taxes as set forth by Internal
Revenue Service guidelines for the employer’s minimum statutory withholding with
respect to Grantee and issue vested shares to the Grantee without restriction.
The Committee may satisfy the required Withholding Taxes by withholding from the
shares included in the Award that number of whole shares necessary to satisfy
such taxes as of the date the restrictions lapse with respect to such shares
based on the Fair Market Value (as defined in Section 2.16 of the Plan) of the
shares or as otherwise permitted pursuant to Section 15.6 of the Plan.


10.LTIP Governs. The Grantee hereby acknowledges receipt of a copy of the LTIP
and agrees to be bound by all the terms and provisions thereof. The terms of
this Agreement are governed by the terms of the LTIP.


11.Severability. If any provision of this Agreement is, or becomes, or is deemed
to be invalid, illegal, or unenforceable in any jurisdiction or as to any Person
or the Award, or would disqualify the LTIP or Award under any laws deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the LTIP or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award, and the remainder of the LTIP and Award shall
remain in full force and effect.


12.Notices. All notices required to be given under this Grant shall be deemed to
be received if delivered or mailed as provided for herein, to the parties at the
following addresses, or to such other address as either party may provide in
writing from time to time.


To the Company:
To the Grantee:


Education Realty Trust, Inc.
999 South Shady Grove Road, Suite 600
Memphis, TN 38120
Attn: Corporate Secretary
The address then maintained with respect to the Grantee in the Company’s
records.





13.Governing Law. The validity, construction and effect of this Agreement shall
be determined in accordance with the laws of the State of Maryland, without
giving effect to conflicts of laws principles.








--------------------------------------------------------------------------------




14.Successors in Interest. This Agreement shall inure to the benefit of and be
binding upon any successor to the Company. This Agreement shall inure to the
benefit of the Grantee’s legal representatives. All obligations imposed upon the
Grantee and all rights granted to the Company under this Agreement shall be
binding upon the Grantee’s heirs, executors, administrators and successors.


15.Resolution of Disputes. Any dispute or disagreement which may arise under, or
as a result of, or in any way related to, the interpretation, construction or
application of this Agreement shall be determined by the Committee in its sole
and absolute discretion. Any determination made hereunder shall be final,
binding and conclusive on the Grantee and the Company for all purposes.






(Signature Page Follows)






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Restricted Stock Award
Agreement to be duly executed effective as of the day and year first above
written.






EDUCATION REALTY TRUST, INC.




By: ______________________________________
Name:    
Title:    




GRANTEE:


__________________________________________
Name:    










--------------------------------------------------------------------------------




Exhibit B
Form of Restricted Stock Unit Award Agreement


EDUCATION REALTY TRUST, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT
(Performance Vested)


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made and
entered into as of the ___ day of ________ 20__ between Education Realty Trust,
Inc., a Maryland corporation (together with its subsidiaries, the “Company”),
and                      (the “Grantee”). Capitalized terms not otherwise
defined herein shall have the meaning ascribed to such terms in the Education
Realty Trust, Inc. 2013 Long-Term Incentive Plan (the “LTIP”).


WHEREAS, awards granted under the LTIP shall be issued pursuant to the Company’s
2011 Omnibus Equity Incentive Plan, as amended from time to time (the “Plan”);
and


WHEREAS, pursuant to the LTIP, the Committee has approved an award for
performance-vested restricted stock units to the Grantee as provided herein.


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:


1.
Grant of Restricted Stock Units; Eligible RSUs.



(a)    The Company hereby grants to the Grantee an award (the “Award”) of
             Restricted Stock Units on the terms and conditions set forth in
this Agreement and as otherwise provided in the LTIP (the “RSUs”).


(b)    The Grantee’s rights with respect to the Award shall remain forfeitable
at all times prior to the dates on which the restrictions shall lapse in
accordance with Section 2 hereof.


(c)    Prior to the Determination Date (as defined below), no dividend
equivalents shall be paid or payable with respect to the RSUs covered by this
Award, and the Grantee shall not be entitled to voting rights with respect to
the RSUs covered by this Award.


(d)    Upon the Committee’s determination of the achievement of the performance
targets set forth on Schedule A of the LTIP (the “Determination Date”) following
the completion of the Performance Period, the number of RSUs granted hereby
shall be immediately reduced to equal the number of Eligible RSUs (as defined in
the LTIP) determined in accordance with the LTIP. Grantee shall have no further
rights with respect to any RSUs in excess of the Eligible RSUs, and such excess
number shall be deemed cancelled for purposes of the Plan.


(e)    Each Eligible RSU has a value equal to one share of the Company’s common
stock, $.01 par value per share (“Common Shares”), and shall be entitled to
voting and dividend rights following the Determination Date.


2.
Terms; Restricted Period.







--------------------------------------------------------------------------------




(a)    Except as provided herein and subject to such other exceptions as may be
determined by the Committee in its sole and absolute discretion, the “Restricted
Period” for the RSUs granted herein shall expire at the end of the Performance
Period to which they relate with respect to RSUs that become Eligible RSUs, as
determined by the Committee on the Determination Date. Any RSUs that do not
become Eligible RSUs shall be forfeited. None of the RSUs may be sold, assigned,
transferred, pledged, hypothecated or otherwise encumbered or disposed of prior
to the Determination Date.
 
(b)    Except as set forth below or as the Committee may otherwise determine in
its sole and absolute discretion, termination of a Grantee’s employment prior to
the end of the Performance Period shall result in the forfeiture of all RSUs
granted hereunder by the Grantee, and no payments shall be made with respect
thereto. Notwithstanding the foregoing, (i) if Grantee’s employment is
terminated prior to the end of the Performance Period as a result of Grantee’s
death or Disability, the Committee shall determine the number of RSUs that will
convert to Eligible RSUs pursuant to Section 6 of the LTIP, and (ii) if
Grantee’s employment is terminated by the Company for Cause at any time before
the RSUs are settled pursuant to Section 3 hereof, all RSUs shall be forfeited.
(a)    If a Change of Control (as such term is defined in Section 10 of the
LTIP) occurs prior to the end of the Performance Period, the Committee shall
determine the number of RSUs that will convert to Eligible RSUs pursuant to
Section 6 of the LTIP.


3.Settlement. Settlement of an Eligible RSU shall be made within 30 days (with
the date of payment selected by the Company in its sole discretion) following
the Determination Date of the expiration of the Restricted Period. Settlement of
Eligible RSUs pursuant to this Award shall be made through the issuance to the
Grantee (or to the executors or administrators of Grantee’s estate, after the
Company’s receipt of notification of Grantee’s death, as the case may be) of a
stock certificate for a number of Common Shares equal to the number of Eligible
RSUs to be settled. Following receipt of such Common Shares, the Grantee may
receive, hold, sell or otherwise dispose of such Common Shares free and clear of
the restrictions imposed under the LTIP and this Agreement.


4.No Right to Continued Employment. This Agreement shall not be construed as
giving Grantee the right to be retained in the employ of the Company, and the
Company may at any time dismiss Grantee from employment, free from any liability
or any claim under the LTIP but subject to the terms of the Grantee’s Employment
Agreement, if any.


5.Adjustments. The Committee shall make equitable and proportionate adjustments
(consistent with Sections 162(m) and 409A of the Code) in the terms and
conditions of, and the criteria included in, this Award in recognition of the
events described in Section 4.2 of the Plan. Notwithstanding the foregoing, the
Committee shall not have the discretion to increase the amounts payable under
this Award if the Participant is a Covered Officer (as defined in Section 10 of
the LTIP) in manner that is inconsistent with Section 162(m) of the Code.


6.Amendment to Award. Subject to the restrictions contained in the Plan and the
LTIP, the Committee may waive any conditions or rights under, amend any terms
of, or alter, suspend, discontinue, cancel or terminate the Award (consistent
with Sections 162(m) and 409A of the Code and other applicable Sections
therein), prospectively or retroactively, provided that any such waiver,
amendment, alteration, suspension, discontinuance, cancellation or termination
that would adversely affect the rights of the Grantee or any holder or
beneficiary of the Award shall not to that extent be effective without the
consent of the Grantee, holder or beneficiary affected.



3





--------------------------------------------------------------------------------




7.Withholding of Taxes. Upon the lapse of the Restricted Period and the issuance
of Common Shares with respect to any portion of this Award, the Company shall
satisfy any applicable withholding obligations or withholding taxes
(“Withholding Taxes”) as set forth by Internal Revenue Service guidelines for
the employer’s minimum statutory withholding with respect to Grantee and issue
Common Shares to the Grantee without restriction and as otherwise permitted
pursuant to Section 15.6 of the Plan. As a condition to receiving settlement of
the RSUs hereunder, the Company may require Grantee to pay to the Company, and
the Company shall have the right and is hereby authorized to withhold from any
payments hereunder or from any compensation or other amount owing to Grantee, an
amount of cash necessary for the Company to satisfy any Withholding Taxes in
respect of this Award. In its sole and absolute discretion, the Committee may
satisfy the required Withholding Taxes by withholding from the Common Shares
otherwise issuable pursuant to settlement of the Award that number of whole
shares necessary to satisfy Withholding Taxes with respect to such shares based
on the Fair Market Value (as defined in Section 2.16 of the Plan) of the Common
Shares as of the date the Restricted Period ends.


8.LTIP Governs. The Grantee hereby acknowledges receipt of a copy of the LTIP
and agrees to be bound by all the terms and provisions thereof. The terms of
this Agreement are governed by the terms of the LTIP.


9.Severability. If any provision of this Agreement is, or becomes, or is deemed
to be invalid, illegal, or unenforceable in any jurisdiction or as to any person
or the Award, or would disqualify the Award under any laws deemed applicable by
the Committee, such provision shall be construed or deemed amended to conform to
the applicable laws, or if it cannot be construed or deemed amended without, in
the determination of the Committee, materially altering the intent of the LTIP
or the Award, such provision shall be stricken as to such jurisdiction, person
or Award, and the remainder of the LTIP and Award shall remain in full force and
effect.


10.Notices. All notices required to be given under this Agreement shall be
deemed to be received if delivered or mailed as provided for herein, to the
parties at the following addresses, or to such other address as either party may
provide in writing from time to time.


To the Company:
To the Grantee:
Education Realty Trust, Inc.
999 South Shady Grove Road, Suite 600
Memphis, TN 38120
Attn: Corporate Secretary
The address then maintained with respect to the Grantee in the Company’s
records.





11.Governing Law. The validity, construction and effect of this Agreement shall
be determined in accordance with the laws of the State of Maryland, without
giving effect to conflicts of laws principles.


12.Successors in Interest. This Agreement shall inure to the benefit of and be
binding upon any successor to the Company. This Agreement shall inure to the
benefit of the Grantee’s legal representatives. All obligations imposed upon the
Grantee and all rights granted to the Company under this Agreement shall be
binding upon the Grantee’s heirs, executors, administrators and successors.


13.Resolution of Disputes. Any dispute or disagreement which may arise under, or
as a result of, or in any way related to, the interpretation, construction or
application of this Agreement shall be determined by the Committee in its sole
and absolute discretion. Any determination made hereunder shall be final,
binding and conclusive on the Grantee and the Company for all purposes.



4





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Restricted Stock Unit Award
Agreement to be duly executed effective as of the day and year first above
written.




EDUCATION REALTY TRUST, INC.




By: ______________________________________
Name:    
Title:    




GRANTEE:


__________________________________________
Name:


    






